DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (Claims 1-17) in the reply filed on 12/13/21 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/19, 2/19/20, 6/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-20 are pending with claims 1-17 being examined and claims 18-20 deemed withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suction unit configured to suction a sample…through a stopper” in line 2 of claim 1; “analysis unit configured to analyze” in line 13 of claim 1; “cleaning unit…for cleaning” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the “suction unit configured to suction a sample…through a stopper” in line 2 of claim 1 as part #411 and as a needle that can penetrate a stopper (see [47] and Fig. 8 of the instant disclosure).  For purposes of examination, the examiner will interpret the “suction unit” to be any needle or suction device that suctions a sample but is sharp enough to penetrate a stopper, and equivalents thereof.
The specification describes the “analysis unit configured to analyze” in line 13 of claim 1 as part #33 and as a computer or controller (see [110] and Figs. 1 and 9 of the instant 
The specification describes the “cleaning unit…for cleaning” in claim 3 as part #335 and as a hole which the suction unit goes through and which has liquid flow paths to clean the outer portion of the suction unit with liquid (see [106] and Fig. 8 of the instant disclosure).  For purposes of examination, the examiner will interpret the “cleaning unit” to be a hole which the suction unit goes through and which has liquid flow paths to clean the outer portion of the suction unit with liquid, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if “a sample container” in lines 4-5 is the same as “the” sample container recited in line 2 or if it is a different sample container.  
As to lines 7-10 of claim 1, it is unclear what the different between a “sample transport unit” of lines 7-10 is when compared with the “rack transport unit” of lines 4-6.  Specifically, the transport units provide enough structure known in the art to avoid an interpretation under 112f, yet the function of the sample transport unit of transporting the container to a suction position on the transport path is no different from the function of the rack transport unit which transports a sample container in a rack along a transport path and to a suction position.  Therefore, because both transport units move a sample container to the transport path/suction position, then it is unclear how the transport units are actually different. What is the relationship of these transport units of lines 4-6 and line 7-10 such that they are distinct structures, and how do they cooperatively relate to each other and operate?
Regarding “the sample container” of line 12, it is unclear which container is attempting to be referred to. Is the container of line 5 or line 7 being referred to?
Claims 2-17 are rejected based on further claim dependency.
As to claim 2, it is unclear what structure is attempting to be defined by the “pressing member”.  The language used does not invoke 112f because there is no functional language being coupled to the generic placeholder “member”. It is unclear what defines a pressing member and further unclear what the pressing member does. Is something pressed, and how?  How does the pressing member relate to the other features of the analyzer?
With respect to claim 5, it is unclear how the holding member is formed on an opposite side relative to the transport path.  Specifically, the sample transport unit of claim 1 is described as moving to the transport path, and therefore it is unclear how the holding member (part of the sample transport unit) can be on the opposite side of the transport path.
As to claim 13, it is unclear what is attempting to be further defined.  Specifically, based on the 112f interpretation (see above), the suction unit is already interpreted as a nozzle with a 
Regarding “a sample container” in lines 2-3 of claim 15, it is unclear if the sample container held in the rack is a new container or if the previously mentioned sample container in the rack is attempting to be referred to.
Regarding “a sample container” in line 5 of claim 15, it is unclear if the sample container installed in the sample transport unit is a new container or if the previously mentioned sample container in the sample transport unit is attempting to be referred to.  How is the sample container of line 5 of claim 15 different from the previously recited sample container?
As to claim 17, it is unclear which sample container “the sample container” is attempting to reference as there are several sample containers in lines 5, 7, and 12 of claim 1 that have been referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan Maccura Biotechnology (Translation of CN 107144699; hereinafter “Sichuan”) in view of Hirami et al (US 20170219617; hereinafter “Hirami”).
As to claim 1, Sichuan teaches a sample analyzer (Sichuan; Figs. 1-8 [8]) comprising: 
a suction unit configured to suction a sample in a sample container through a stopper installed in an opening of the sample container (Sichuan teaches suction unit 1 with a needle; [42]); 
a rack transport unit configured to transport a sample rack holding a sample container along a transport path, and position the sample container held by the sample rack on the transport path which moves under a suction position (Sichuan teaches rack transport unit 4 which moves along a transport path and positions the rack under the suction position 101; Fig. 1, 4 [43, 52]); 
a sample transport unit in which a sample container other than the sample container transported by the rack transport unit is installed and which is configured to transport the installed sample container to the suction position provided on the transport path (Sichuan 
a measurement unit configured to measure a sample suctioned by the suction unit from the sample container positioned at the suction position; and an analysis unit configured to analyze the sample based on the measurement result of the measurement unit (Sichuan teaches an analysis and detection unit and a controller, which all function as the analyzer to measure/analyze the sample; [4, 46, 50, 52]). 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Sichuan does not specifically teach that the rack transport unit positions the sample container held by the sample rack at a suction position by the suction unit.  However, Hirami teaches the analogous art of a sample analyzer (Hirami; Fig. 2) with a rack transport unit which positions the sample container held by the sample rack at a suction position by the suction unit (Hirami teaches transport unit 103 which moves the rack to suction position 111 where the container held by the rack is suctioned; Fig. 2 [40, 43, 44]). It would have been obvious to one of ordinary skill in the art to have modified the rack transport unit of Sichuan to have moved the container directly to the suction position as in Hirami because Hirami teaches that it is well known to use a rack transport device to directly move a sample rack to a suction position (Hirami; Fig. 2 [40, 43, 44]).  Further, one of ordinary skill in the art would have found it obvious to have simplified the device of Sichuan by removing the additional tube transport device 2/202 which moves the tube from the rack to the suction positon of Sichuan by just directly moving the rack holding the tube to the suction position as in Hirami because this would create a simplified device with less moving parts while achieving the same function of aspirating from the tube in 
As to claim 14, modified Sichuan teaches the sample analyzer according to claim 1, wherein the suction unit comprises a nozzle having a pointed tip (Sichuan teaches suction unit 1 with a needle; [42]).  
As to claim 15, modified Sichuan teaches the sample analyzer according to claim 1, wherein the rack transport unit transports the sample rack holding a sample container containing a normal sample along the transport path, and positions the sample container held by the sample rack at the suction position (The modification above in claim 1 teaches the sample rack moving to the suction position by the rack transport unit.  Although intended use, Sichuan teaches that the samples in the rack are normal/conventional samples; [51]); and a sample container containing a priority sample requiring analysis prior to the normal sample is installed in the sample transport unit, and the sample transport unit transports the installed sample container to the suction position (Sichuan teaches samples moved by the sample transport unit are emergency/priority samples; [44, 46, 48, 50]).  
As to claim 16, modified Sichuan teaches the sample analyzer according to claim 15 wherein when analyzing the priority sample, the sample transport unit transports the priority sample to the suction position after the sample rack positioned at the suction position is retracted from the suction position by the rack transport unit (“When” analyzing the priority sample does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04.  Further, although functional, Sichuan teaches the sample transport moving to the suction position, where the rack from the modification of Sichuan in claim 1 would need to be moved in order for the emergency sample to be positioned at the suction position.).  
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Katsumi et al (US 20120045366; hereinafter “Katsumi”).
As to claims 2 and 3, modified Sichuan teaches the sample analyzer according to claim 1, and the sample container positioned at the suction position by the suction unit (see above).
Modified Sichuan does not specifically teach a pressing member provided above the sample container positioned at the suction position; and a cleaning unit provided on the pressing member for cleaning an outer surface of the suction unit.  However, Katsumi teaches the analogous art of a suction unit which suctions from a sample container (Katsumi; Fig. 2, 5, 14-16) with a pressing member provided above the sample container positioned at the suction position; and a cleaning unit provided on the pressing member for cleaning an outer surface of the suction unit (Katsumi teaches the portion of 48 which presses down on the cap as the pressing member, and also teaches a cleaning unit as the portion of 48 which provides washing fluid to wash the nozzle; [33, 83-86, 90], Fig. 2, 5, 14-16).  It would have been obvious to one of .
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Steinert, C (US 20170097370; hereinafter “Steinert”).
As to claim 4, modified Sichuan teaches the sample analyzer according to claim 1, wherein the sample transport unit comprises a holding member configured to hold the sample container (Sichuan teaches holding member as 3/302; Figs. 1-3), and a drive unit configured to move the holding30 member in a horizontal direction to transport the sample container to the suction position (Sichuan teaches moving the holding member in a horizontal direction to the suction position; [44, 46, 50]).  
Sichuan does not specifically teach that the holding member is rotated by a rotation drive unit to move the sample container t30o the suction position.  However, Steinert teaches the analogous art of an analyzer (Steinert; [8, 10] Fig. 1) and a holding member is rotated by a rotation drive unit to move the sample container t30o the suction position (Steinert teaches holding member 108/126 which enables a user to place a sample and then rotates about 180 degrees to be suctioned by the suction unit 112; see figures 5 and 12, and also all of Figs. 3-12 and 13-16, [9-10, 70, 71, 74, 81, 83, 87, 88]. The examiner notes that the rotating of the device of 108 is rotational around axis 122 which is sufficient to serve as the drive unit).  It would have been obvious to one of ordinary skill in the art to have modified the sample transport unit and holding member which moves containers to a suction position of modified Sichuan to be a rotating member as in Steinert because Steiner teaches that the rotary holding member is a simple and well-known transport device which holds and moves multiple containers to a suction position (Steinert; [9, 88]).
As to claim 5, modified Sichuan teaches the sample analyzer according to claim 4, wherein the sample transport unit comprises a rotation shaft configured to rotate the holding member; and the holding member is formed on an opposite side of the rotation shaft relative to the transport path (The modification of the holding member of modified Sichuan to be a rotating member as in Steinert has already been discussed above in claim 4.  Sichuan teaches that the suction unit is on the transport path.  Steiner teaches holding member 126 is formed on the opposite side of rotating shaft which is shown as axis 122 relative to the suction position at suction unit 112; Fig. 5).  
As to claim 6, modified Sichuan teaches the sample analyzer according to claim 5, wherein a shape of the holding member in a plan view includes an arc centered on the rotation shaft (The modification of the holding member of modified Sichuan to be a rotating member as in Steinert has already been discussed above in claim 4.  Steinert teaches the holding member as an arc; see figures 5 and 12, and also all of Figs. 3-12 and 13-16).  
As to claim 7, modified Sichuan teaches the sample analyzer according to claim 4, wherein a plurality of container holding parts each configured to hold a sample container are formed on the holding member  (The modification of the holding member of modified Sichuan to be a rotating member as in Steinert has already been discussed above in claim 4.  Steinert teaches a plurality of container holding parts 126; see figures 5 and 12, and also all of Figs. 3-12 and 13-16 [88]).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami/Steinert in view of Hamada et al (US 20090325274; hereinafter “Hamada”).
As to claim 8, modified Sichuan teaches the sample analyzer according to claim 4, with the sample transport unit that transports the sample container held by the holding member (see above).
Modified Sichuan does not specifically teach a detection unit that detects that the sample container is held by the holding member.  However, Hamada teaches the analogous art of an 
As to claim 9, modified Sichuan teaches the sample analyzer according to claim 8, wherein the sample transport unit transports the sample container held by the holding member to the suction position in response to a detection by the detection unit that the sample container is held by the holding member (The modification of the holding member of modified Sichuan to include the detection unit for detection sample container presence of Hamada has already been discussed in claim 8, where this modification results in the claimed structure. Although functional, Hamada teaches that after detecting the presence, that the holding member is moved to the pipette for suction; [97-98]).  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Nagai et al (US 20120195812; hereinafter “Nagai”).
As to claims 10 and 12, modified Sichuan teaches the sample analyzer according to claim 1 with the sample transport unit (see above).
Modified Sichuan does not specifically teach a cover that covers the sample transport unit; and that the cover includes a transparent member through which a position of the sample container is visible. However, Nagai teaches the analogous art of an analyzer (Nagai; title, fig. 1) with a transparent cover that covers the sample transport unit (Nagai teaches cover 404 which is transparent and covers the sample transport unit 310; Figs. 1-3 [63, 64, 118, 119]).  It would have been obvious to one of ordinary skill in the art to have covered the sample transport unit of modified Sichuan with a transparent cover as in Nagai because Nagai teaches that a . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami/Nagai in view of Oonuma et al (US 20140241945; hereinafter “Oonuma”).
As to claim 11, modified Sichuan teaches the sample analyzer according to claim 10, with the cover (see above).
Modified Sichuan does not specifically teach a lock mechanism that locks the cover. However, Oonuma teaches the analogous art of an analyzer (Oonuma; title, fig. 1) with a lock mechanism that locks the cover (Oonuma; Figs. 4, 6 [45]).  It would have been obvious to one of ordinary skill in the art to have modified the cover of modified Sichuan to include a lock mechanism as in Oonuma because Oonuma teaches that the lock prevents the operator from carelessly opening the cover during operation (Oonuma; [45]). 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Hamada et al (US 20090325274; hereinafter “Hamada”).
As to claim 13, modified Sichuan teaches the sample analyzer according to claim 1 (see above).
Modified Sichuan does not specifically teach a notification unit that notifies that the sample transport unit is in operation.  However, Hamada teaches the analogous art of an analyzer (Hamada; Fig. 1, 3) with a notification unit that notifies that the sample transport unit is in operation (Hamada teaches that after pushing a button, that the sample transport unit/specimen setting portion is moved S102 followed by displaying a notification on a screen to a user S103/S104 showing that the sample transport unit is in operation; [97] Fig. 21).  It would have been obvious to one of ordinary skill in the art to have modified the analyzer of modified Sichuan to have included a notification unit as in Hamada because Hamada teaches that the notification unit enables information on the processing to be easily presented to a user while also enabling the user to control the automated device (Hamada; [97] Fig. 21).
As to claim 17, modified Sichuan teaches the sample analyzer according to claim 1, with the sample container positioned at the suction position (see above). 
Modified Sichuan does not specifically teach a reading unit that reads sample information from the sample container.  However, Hamada teaches the analogous art of an analyzer (Hamada; Fig. 1, 3) with a reading unit that reads sample information from the sample container (Hamada teaches barcode readers 256/356 and 44; [49, 64, 71, 74, 76]).  It would have been obvious to one of ordinary skill in the art to have modified the suction position of modified Sichuan to have included a reading unit to identify the sample as in Hamada because Hamada teaches that the reading unit can be used to ID each specimen such that the analysis result can be managed (Hamada; [64, 76]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798